Case 1:15-cv-02120-JLK Document 159 Filed 11/23/20 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:15-CV-02120

COMPAÑÍA DE INVERSIONES MERCANTILES S.A.,

       Judgment Creditor,
v.

GRUPO CEMENTOS DE CHIHUAHUA, S.A.B. de C.V.,
and GCC LATINOAMÉRICA, S.A. de C.V.,

       Judgment Debtors.



                CIMSA’S MOTION FOR EXTENSION OF TIME TO OPPOSE
                 RESPONDENTS’ MOTION TO VACATE THE JUDGMENT


       Judgment Creditor Compañia de Inversiones Mercantiles S.A. (“CIMSA”) moves under

Local Rule 7.1 and this Court’s Pretrial and Trial Procedures – Civil Cases Section I.F for an

extension of time of 42 days, up to and including January 22, 2021, to file a brief and supporting

declarations and exhibits in opposition to Respondents’ Rule 60(b)(5) Motion to Vacate the

Judgment [ECF No. 158] (the “Motion to Vacate”). Respondents have stated that they do not

consent.

       1.      On March 25, 2019, this Court entered an Order granting CIMSA’s motion to

confirm a foreign arbitral award rendered in Bolivia against Grupo Cementos de Chihuahua,

S.A.B. de C.V. and GCC Latinoamérica, S.A. de C.V. (together, “GCC”). [ECF No. 93]. On

March 26, 2019, the Clerk of Court entered judgment against GCC in the amount of $44,734,314

plus post-judgment interest and costs [ECF No. 94]. The Tenth Circuit Court of Appeals

affirmed the judgment on August 17, 2020. 970 F.3d 1269 (10th Cir. 2020). The mandate
Case 1:15-cv-02120-JLK Document 159 Filed 11/23/20 USDC Colorado Page 2 of 4




issued on October 8, 2020 following GCC’s failed motion for a stay pending a writ of certiorari.

[ECF No. 157].

       2.      On November 20, 2020, GCC filed the Motion to Vacate. GCC contends that the

Plurinational Constitutional Court (“PCT”) in Bolivia rendered a decision on February 18, 2020,

in the form of a procedural order known as an Auto, in which it purportedly invalidated a PCT

judgment entered in December 2016 (the “PCT Final Damages Order”) that had vacated a 2015

order annulling the Damages Award, issued by a court of first instance sitting in the twelfth

judicial chamber in La Paz (the “Twelfth Judge”). [ECF No. 158-2]. GCC also claims that the

Twelfth Judge, on November 5, 2020, on the basis of the Auto, purported to reinstate her 2015

order annulling the Damages Award. [ECF No. 158-4].

       3.      CIMSA will oppose the motion. CIMSA will demonstrate, through expert and

fact witnesses, that the Auto can have no impact on the PCT Final Damages Order that vacated

the Twelfth Judge’s 2015 decision, because that PCT judgment is res judicata. Moreover, the

2016 judgment, a Sentencia, cannot as a matter of Bolivian law be impacted by a lower-ranking

Auto issued in another proceeding. Finally, an extension of time will allow CIMSA sufficient

time to investigate GCC’s inexplicable contention (ECF No. 158 at 6) that the PCT issued its

Auto on February 18, 2020, yet only notified the parties on October 29, 2020, which happens to

be eleven days after the national elections in Bolivia which resulted in the defeat of the party

endorsed by CIMSA’s principal and the re-emergence of the party hostile to him, which also is

the party in control of the Bolivian judiciary. [ECF No. 48-1].1 The extension will also allow

CIMSA time to investigate the circumstances surrounding the Twelfth Judge’s November 5



1
 GCC’s Motion to Vacate claims that GCC was notified of the Auto on October 29, 2020 [ECF
158 at 6], but the one factual declaration offered by GCC provides no evidentiary basis for that
assertion. [ECF 158-1].

                                                -2-
Case 1:15-cv-02120-JLK Document 159 Filed 11/23/20 USDC Colorado Page 3 of 4




decision, which was issued just one week after the purported publication of the Auto, but where

for four years that judge had done nothing to comply with the PCT Final Damages Order’s

express mandate that she issue a new decision consistent with the PCT Final Damages Order.

[ECF 46 at ¶ 94; ECF 158 at 5].

       4.      This is CIMSA’s first request for an extension in connection with the Motion to

Vacate. Pursuant to Local Rule 7.1(a), counsel for CIMSA has consulted with counsel for GCC,

and GCC stated that it does not consent to this request.

Dated: November 23, 2020

                                                           Respectfully submitted,

FOX ROTHSCHILD                                             CURTIS, MALLET-PREVOST,
Marsha M. Piccone                                           COLT & MOSLE LLP
1225 17th Street
Suite 2200                                        By:      Gabriel Hertzberg
Denver, CO 80202                                           Eliot Lauer
Tel.: (303) 292-1200                                       Gabriel Hertzberg
Fax: (303) 292-1300                                        Sylvi Sareva
                                                           101 Park Avenue
                                                           New York, NY 10178
                                                           Tel: (212) 696-6192
                                                           Fax: (212) 697-1559

                    Attorneys for Compañía de Inversiones Mercantiles S.A.




                                               -3-
Case 1:15-cv-02120-JLK Document 159 Filed 11/23/20 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE

              The undersigned hereby certifies that on this 23rd day of November, 2020, a true

and correct copy of the foregoing was electronically filed with the Clerk of the Court using the

CM/ECF system, which will send electronic notification of such filing to the following counsel:

David M. Cooper
QUINN EMANUEL URQUHART & SULLIVAN LLP
51 Madison Ave., 22nd Floor
New York, NY 10010

Juan P. Morillo
QUINN EMANUEL URQUHART & SULLIVAN LLP
13001 I Street NW, Suite 900
Washington, DC 20005

Daniel Pulecio-Boek
GREENBERG TRAURIG LLP
2101 L Street, N.W.
Suite 1000
Washington, DC 20037


                                                   /s/ Gabriel Hertzberg



39015619v1
